Exhibit 10.57


SCHEDULE A
Apache Corporation
Restricted Stock Unit Award Agreement



GRANT NOTICE
Recipient Name:
[Name]

Company:
Apache Corporation

Notice:
A summary of the terms of your grant of Restricted Stock Units (“RSUs”) is set
out in this notice (the “Grant Notice”) but subject always to the terms of the
Apache Corporation 2016 Omnibus Compensation Plan (the “Plan”) and the
Restricted Stock Unit Award Agreement (the “Agreement”). In the event of any
inconsistency between the terms of this Grant Notice, the terms of the Plan and
the Agreement, the terms of the Plan and the Agreement shall prevail. The Grant
is a Cash-Based Award under Section 10 of the Plan and is subject to the
provisions of the Plan governing RSUs.

You have been awarded a grant of Apache Corporation RSUs in accordance with the
terms of the Plan and the Agreement.
Details of the RSUs which you are entitled to receive is provided to you in this
Grant Notice and maintained on your account at netbenefits.fidelity.com.
Type of Award:
Restricted Stock Unit(s)

Restricted Stock Unit:
A Restricted Stock Unit (“RSU”) as defined in the Plan and meaning the right
granted to the Recipient to receive one share of Stock or the cash equivalent
thereof for each RSU at the end of the specified Vesting Period.

Stock:
The $0.625 par value common stock of the Company or as otherwise defined in the
Plan.

Grant:
A Grant related to ______ Restricted Stock Units.

Grant Date:
[Date]

Conditions:
The Recipient may elect, at the time of the grant, to have his or her RSUs
deferred into the Deferred Delivery Plan (the “DDP”) when



1

--------------------------------------------------------------------------------





the RSUs vest, in which case the Recipient will receive the value of the RSUs in
cash at the times specified pursuant to the DDP. For RSUs that are not deferred,
once the RSU vests, the Recipient shall be paid the value of his or her RSUs in
cash (net of cash withheld for applicable tax withholdings).
Vesting Period:
RSUs granted shall vest (i.e., restrictions shall lapse) in accordance with the
following schedule (the “Vesting Period”), provided that the Recipient remains
employed as an Eligible Person as of such vesting date:

First day of the month following the first anniversary of the Grant Date – 1/3
vested.
Second anniversary of the Grant Date – an additional 1/3 vested.
Third anniversary of the Grant Date – an additional 1/3 vested.
Notwithstanding the foregoing, if the Recipient’s termination of employment from
the Company and the Affiliates occurs by reason of his or her Retirement, the
Recipient shall be deemed to continue to be employed as an Eligible Person for
purposes of this Grant and shall continue to vest with respect to a specified
percentage of RSUs over the Vesting Period set forth above provided that the
Recipient meets the Retirement Conditions set forth in section 5 of the
Agreement.
Upon vesting (other than upon death or Disability), the applicable amount of
cash, subject to required tax withholding, shall be paid by the Company to the
Recipient within thirty (30) days of the vesting date, unless the Recipient had
elected to defer such RSUs into the DDP, in which case the applicable amount of
cash shall be paid to the DDP on the vesting date and paid out according to the
provisions of the DDP.
Vesting is accelerated to 100% upon the Recipient’s death or cessation of
employment by reason of Disability while an Eligible Person (or, only in the
case of death, while treated as an Eligible Person following Retirement as
described above) during the Vesting Period. Upon vesting, the applicable amount
of cash, subject to required tax withholding, shall be paid by the Company to
the Recipient’s designated beneficiary, legal representatives, heirs, or
legatees, as applicable, in accordance with the terms of the Plan and this
Agreement. The Recipient can name a beneficiary on a form approved by the
Committee.


2

--------------------------------------------------------------------------------





Vesting is accelerated to 100% upon the Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after a Change of Control that
occurs during the Vesting Period. With respect to a Recipient who continues to
vest following his or her termination due to Retirement, vesting is accelerated
to 100% upon a Change of Control that occurs during the Vesting Period and on or
after such termination by reason of Retirement. With respect to a Recipient who
terminates employment by reason of Retirement after a Change of Control, vesting
is accelerated to 100% upon the Recipient’s termination of employment by reason
of Retirement. Unless expressly otherwise provided in the Agreement with respect
to Retirement and Change of Control, the applicable amount of cash, subject to
required tax withholding, shall be paid by the Company to the Recipient within
thirty (30) days of the vesting date, unless the Recipient had elected to defer
such RSUs into the DDP, in which case the applicable amount of cash shall be
paid to the DDP on the vesting date and paid out according to the provisions of
the DDP.


Withholding:
The Company and the Recipient will comply with all federal and state laws and
regulations respecting the required withholding, deposit, and payment of any
income, employment, or other taxes relating to the Grant.

Dividends:
The Company will credit each of the Recipient’s RSUs with Dividend Equivalents.
For purposes of this Grant, a Dividend Equivalent is an amount equal to the cash
dividend payable per share of Stock multiplied by the number of shares of Stock
then underlying such outstanding RSUs. Such amount will be credited to a book
entry account on Recipient’s behalf at the time the Company pays any cash
dividend on its Stock. The Recipient’s rights in any such Dividend Equivalents
will vest at the same time as, and only to the extent that, the underlying RSUs
vest and will be distributed at the same time in cash (subject to applicable
withholdings), and only to the extent, as the related RSUs are to be distributed
to the Recipient as provided in the Agreement and to which such Dividend
Equivalents apply.

Acceptance:
Please complete the on-line grant acceptance as promptly as possible to accept
or reject your Grant. You can access this through your account at
netbenefits.fidelity.com. By accepting your Grant, you will have agreed to the
terms and conditions set forth in the Agreement, including, but not limited to,
the non-compete and non-disparagement provisions set forth in sections 5 and 6
of the Agreement, and the terms and conditions of the Plan. If you do not accept
your Grant, your RSUs will not vest and you will be unable to receive your RSUs.



3

--------------------------------------------------------------------------------






Apache Corporation
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (the “Agreement”) relating to a grant
of Restricted Stock Units (as defined in the definition section of the Apache
Corporation 2016 Omnibus Compensation Plan (the “Plan”)) (the “Grant”), dated as
of the Grant Date set forth in the Notice of Award under the Agreement attached
as Schedule A hereto (the “Grant Notice”), is made between Apache Corporation
(together with its Affiliates, the “Company”) and each Recipient. The Grant
Notice is included in and made part of this Agreement.
In this Agreement and each Grant Notice, unless the context otherwise requires,
words and expressions shall have the meanings given to them in the Plan except
as herein defined.
Definitions
“409A Change of Control” means a Change of Control that constitutes, with
respect to Apache Corporation, a “change in the ownership or effective control
of the corporation, or in the ownership of a substantial portion of the assets
of the corporation” within the meaning of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”) and Treasury Regulations
Section 1.409A-3(i)(5).
“Disability” or “Disabled” means the Recipient is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.
Recipient agrees that a final and binding determination of “Disability” will be
made by the Company’s representative under the Company’s group long-term
disability plan or any successor thereto or, if there is no such representative
and there is a dispute as to the determination of “Disability,” it will be
decided in a court of law in Harris County, Texas.
“Grant Notice” means the separate notice given to each Recipient specifying the
number of RSUs granted to the Recipient (the “Grant”).
“Fair Market Value” means the fair market value of a share of the Stock as
determined by the Committee by the reasonable application of such reasonable
valuation method, consistently applied, as the Committee deems appropriate;
provided, however, that if the Committee has not made such determination, such
fair market value shall be the per share closing price of the Stock as reported
on The New York Stock Exchange, Inc. Composite Transactions Reporting System
(“Composite Tape”) for a particular date or, if the Stock is not so listed on
such date, as reported on NASDAQ or on such other exchange or electronic trading
system as, on the date in question, reports the largest number of traded shares
of stock; provided further, however, that if there are no Stock transactions on
such date, the Fair Market Value shall be determined as of the immediately
preceding date on which there were Stock transactions.
“Involuntary Termination” means the termination of employment of the Recipient
by the Company or its successor for any reason on or after a Change of Control;
provided, that the


4

--------------------------------------------------------------------------------





termination does not result from an act of the Recipient that (i) constitutes
common-law fraud, a felony, or a gross malfeasance of duty and (ii) is
materially detrimental to the best interests of the Company or its successor.
“Payout Amount” means the vested portion of the Grant expressed as an amount of
cash equal to the Fair Market Value of the shares of Stock underlying the RSUs
and related Dividend Equivalents.
“Recipient” means an Eligible Person designated by the Committee at the Grant
Date to receive one or more Grants under the Plan.
“Retirement” means, with respect to a Recipient and for purposes of this
Agreement, the date the Recipient terminates employment with the Company after
attaining (i) age 55 and (ii) a certain combination of age and Years of Service
set forth in the Matrix in Exhibit “A” attached hereto.
“Years of Service” means the total number of months from the Recipient’s date of
hire by the Company to the date of termination of employment, plus any months
required to be recognized under an appropriate acquisition agreement, divided by
12.
“Voluntary Termination with Cause” occurs upon a Recipient’s separation from
service of his or her own volition and one or more of the following conditions
occurs without the Recipient’s consent on or after a Change of Control:
(a)
There is a material diminution in the Recipient’s base compensation, compared to
his or her rate of base compensation on the date of the Change of Control.

(b)
There is a material diminution in the Recipient’s authority, duties or
responsibilities.

(c)
There is a material diminution in the authority, duties or responsibilities of
the Recipient’s supervisor, such as a requirement that the Recipient (or his or
her supervisor) report to a corporate officer or employee instead of reporting
directly to the board of directors.

(d)
There is a material diminution in the budget over which the Recipient retains
authority.

(e)
There is a material change in the geographic location at which the Recipient
must perform his or her service, including, for example the assignment of the
Recipient to a regular workplace that is more than 50 miles from his or her
regular workplace on the date of the Change of Control.

The Recipient must notify the Company of the existence of one or more adverse
conditions specified in clauses (a) through (e) above within 90 days of the
initial existence of the adverse condition. The notice must be provided in
writing to the Company or its successor, attention:


5

--------------------------------------------------------------------------------





Vice President, Human Resources. The notice may be provided by personal delivery
or it may be sent by email, inter-office mail, regular mail (whether or not
certified), fax, or any similar method. The Company’s Vice President, Human
Resources, or his/her delegate shall acknowledge receipt of the notice within 5
business days; the acknowledgement shall be sent to the Recipient by certified
mail. Notwithstanding the foregoing provisions of this definition, if the
Company remedies the adverse condition within 30 days of being notified of the
adverse condition, no Voluntary Termination with Cause shall occur.
Terms
1.    Grant of RSUs. Subject to the provisions of this Agreement and the
provisions of the Plan and Grant Notice, the Company shall grant to the
Recipient, pursuant to the Plan, a right to receive the number of RSUs set forth
in the Recipient’s Grant Notice. The Grant shall give the Recipient the right,
upon vesting, to receive an amount in cash equal to the Fair Market Value of an
equal number of shares of $0.625 par value common stock of the Company (“Stock”)
to that of the number of RSUs set forth in the Recipient’s Grant Notice. At the
time of the Grant, the Recipient may elect to defer all or any portion of the
RSUs in the Deferred Delivery Plan (the “DDP”).
2.    Vesting and Payment of Cash. Subject to the provisions of sections 3 and 4
of this Agreement, the entitlement to receive an amount of cash equal to the
Fair Market Value of the number of shares of Stock pursuant to the RSUs
comprising the Grant Amount shall vest in accordance with the schedule set forth
in the Grant Notice (the “Vesting Period”); provided that the Recipient remains
employed as an Eligible Person on such applicable vesting dates. Unless the
Recipient elected to defer the RSU into the DDP, such cash, subject to
applicable withholding, shall be paid by the Company to the Recipient within
thirty (30) days of the vesting date (other than upon death or Disability). To
the extent that the Recipient elected to defer the RSUs into the DDP and
sections 3 and 4 do not apply, when the RSUs vest, an amount of cash equal to
the Fair Market Value of the number of shares of Stock that have vested pursuant
to the RSUs comprising the Grant Amount shall be paid to the DDP and paid
thereafter to the Recipient as specified under the terms of the DDP.
3.    Termination of Employment, Retirement, Death, or Disability. Except as set
forth below in this section 3 and in section 4 of this Agreement, each Grant
shall be subject to the condition that the Recipient has remained an Eligible
Person from the award of the Grant of RSUs until the applicable vesting date as
follows:
(a)    If the Recipient voluntarily leaves the employment of the Company (other
than for reason of Retirement), or if the employment of the Recipient is
terminated by the Company for any reason or no reason, any RSUs granted to the
Recipient pursuant to the Grant Notice not previously vested shall thereafter be
void and forfeited for all purposes.
(b)    If the Recipient leaves the employment of the Company by reason of
Retirement, the RSUs granted to the Recipient pursuant to the Grant Notice not
previously vested shall continue to vest following the Recipient’s termination
of employment by reason of Retirement as if the Recipient remained an Eligible
Person in the employ of the Company, provided that such Recipient shall be
entitled to continue vesting only if such Recipient satisfies the Retirement
Conditions set


6

--------------------------------------------------------------------------------





forth in section 5 below (except in the case of death) and only with respect to
the specified percentage of such unvested RSUs set forth in Exhibit “A” for a
certain combination of age and Years of Service attained by the Recipient as of
the Recipient’s Retirement under the Matrix set forth in Exhibit “A”.
(c)    A Recipient shall become 100% vested in all RSUs under the Grant Notice
on the date the Recipient dies while employed by the Company regardless whether
Recipient has accepted the Grant, or on the date the Recipient is no longer
employed by the Company by reason of Disability, or, only in the case of death,
while continuing to vest pursuant to section 3(b) of this Agreement.  Payment
shall be made as soon as administratively practicable, but in no event (i) in
the case of death, shall the payment occur later than the last day of the
calendar year following the calendar year in which such death occurs or (ii) in
the case of cessation of employment by reason of Disability, shall the payment
occur later than thirty (30) days following the date the Recipient is determined
to be Disabled and is no longer employed by the Company.  If clause (ii) is
applicable and the period from the date on which the Recipient is determined to
be Disabled and is no longer employed by the Company to the date under clause
(ii) spans two consecutive calendar years, payment shall be made in the second
calendar year of such consecutive calendar years.  Such payment shall be made to
the Recipient’s designated beneficiary, legal representatives, heirs, or
legatees, as applicable.  Each Recipient may designate a beneficiary on a form
approved by the Committee.
4.    Change of Control. Pursuant to Section 13.1(c)(iii) and (d) of the Plan,
the following provisions of this section 4 of the Agreement shall supersede
Sections 13.1(a), (b) and (c) of the Plan. Without any further action by the
Committee or the Board, in the event of a Recipient’s Involuntary Termination or
Voluntary Termination with Cause occurring on or after a Change of Control
during the Vesting Period, the Recipient shall become 100% fully vested in the
unvested RSUs granted to the Recipient pursuant to the Grant Notice as of the
date of his or her Involuntary Termination or Voluntary Termination with Cause.
Subject to section 11(b) of this Agreement, payment shall occur within thirty
(30) days following the date of such Involuntary Termination or Voluntary
Termination with Cause, subject to required tax withholding. Further, in the
event of a Change of Control following the Recipient’s termination of employment
by reason of Retirement while the Recipient is continuing to vest in the RSUs
pursuant to section 3(b) of this Agreement, the Recipient shall become 100%
fully vested in the unvested RSUs granted to the Recipient pursuant to the Grant
Notice as of the date of the Change of Control (including those excluded by the
specified percentage set forth in Exhibit “A”). Subject to section 11(b) of this
Agreement, the Recipient, if the Recipient terminates employment on account of
Retirement prior to the occurrence of a Change of Control, shall receive payment
with respect to 100% of the fully vested RSUs within thirty (30) days of the
date of a 409A Change of Control, or if the Change of Control is not a 409A
Change of Control, on the remaining vesting dates during the Vesting Period in
the amount of 1/3 (on each of the remaining vesting dates) of the RSUs awarded
as of the Grant Date, subject to required tax withholding. Further still, in the
event of a Change of Control prior to the Recipient’s termination of employment
by reason of Retirement during the Vesting Period, the Recipient shall become
100% fully vested in the unvested RSUs granted to the Recipient pursuant to the
Grant Notice as of the date the Recipient terminates employment by reason of
Retirement (including those excluded by the specified percentage set forth in
Exhibit “A”). For the purpose of vesting as set forth in the prior sentence, a
Recipient’s Involuntary Termination or Voluntary Termination with Cause after a
Change of Control shall be deemed a termination by reason of Retirement. Subject
to section 11(b)


7

--------------------------------------------------------------------------------





of this Agreement, the Recipient, who terminates employment by reason of
Retirement after a Change of Control, shall receive payment with respect to 100%
of the fully vested RSUs on the remaining vesting dates during the Vesting
Period in the amount of 1/3 (on each of the remaining vesting dates) of the RSUs
awarded as of the Grant Date, subject to required tax withholding.
5.    Conditions to Post-Retirement Vesting. If the Recipient has attained age
55 and a certain combination of age and Years of Service set forth in the Matrix
in Exhibit “A” attached hereto and terminates employment with the Company and
the Affiliates by reason of Retirement, it is agreed by the Company and the
Recipient that:
(a)    subject to the provisions of this section 5(a) and sections 5(b) and
5(c), such Recipient shall continue to vest in the specified percentage of
unvested RSUs set forth in Exhibit “A”, for the combination of age and Years of
Service attained by such Recipient as of his or her Retirement under the Matrix
set forth in Exhibit “A”, following the date of his or her termination by reason
of Retirement as if the Recipient continued in employment as an Eligible Person
provided that the Grant Date of the unvested RSUs is prior to such termination
date in an amount of time which allows the Recipient to provide the written
notice as follows and the Recipient has provided advance written notice not
before three (3) months following the Grant Date and not less than the number of
months prior to such termination date as set forth in the Schedule below to
Apache Corporation’s Vice President, Human Resources, or his or her delegate,
and to his or her direct manager, regarding the Recipient’s intent to terminate
employment for reason of Retirement; provided, however, a Recipient who is at
least age 55 and attained the necessary combination of age and Years of Service
under the Matrix set forth in Exhibit “A” for Retirement need not provide such
advance written notice of his or her intent to terminate employment by reason of
Retirement if the Company elects to require such Recipient to, or (as part of a
reduction in force or otherwise in writing in exchange for a written release)
offers such Recipient the opportunity to, terminate employment with the Company
by reason of Retirement:
Age
 
Advance Written Notice
65 or older
 
3 months
between (and including) 55 and 64
 
6 months



; and it is further agreed that
(b)    in consideration for the continued vesting treatment afforded to the
Recipient under section 5(a), Recipient shall, during the continuing Vesting
Period after Retirement (the “Continued Vesting Period”), refrain from becoming
employed by, or consulting with, or becoming substantially involved in the
business of, any business that competes with the Company or its Affiliate in the
business of exploration or production of oil or natural gas wherever from time
to time conducted throughout the world (a “Competitive Business”) and Recipient
shall provide to the Company, upon Company’s request, (x) a written
certification, in a form provided by or satisfactory to the Company, as to
Recipient’s compliance with the forgoing conditions and/or (y) his/her U.S.
Individual Income Tax Return for any return filed by the Recipient which relates
to any time during the Continued Vesting Period to allow the Company to verify
that Recipient has complied with the foregoing


8

--------------------------------------------------------------------------------





conditions; provided, that the Recipient may purchase and hold for investment
purposes less than five percent (5%) of the shares of any Competitive Business
whose shares are regularly traded on a national securities exchange or
inter-dealer quotation system, and provided further, that the Recipient may
provide services solely as a director of any Competitive Business whose shares
are regularly traded on a national securities exchange or inter-dealer quotation
system if, during the Continued Vesting Period, (i) the Recipient only attends
board and board committee meetings, votes on recommendations of management, and
discharges his/her fiduciary obligations under the law and (ii) the Recipient is
not involved in, and does not advise or consult on, the marketing, government
relations, customer relations, or the day-to-day management, supervision, or
operations of such Competitive Business; and it is further agreed that


(c)    in consideration for the continued vesting treatment afforded to the
Recipient under section 5(a), Recipient shall, during the Continued Vesting
Period, refrain from making, or causing or assisting any other person to make,
any oral or written communication to any third party about the Company, any
Affiliate and/or any of the employees, officers or directors of the Company or
any Affiliate which impugns or attacks, or is otherwise critical of, the
reputation, business or character of such entity or person; or that discloses
private or confidential information about their business affairs; or that
constitutes an intrusion into their seclusion or private lives; or that gives
rise to unreasonable publicity about their private lives; or that places them in
a false light before the public; or that constitutes a misappropriation of their
name or likeness.


Notwithstanding the foregoing provisions of this section 5 of the Agreement, (i)
in the event that the Recipient fails to satisfy any of the conditions set forth
in sections 5(a), (b) and (c) above, the Recipient shall not be entitled to vest
in any unvested RSUs after the date of Retirement and the unvested RSUs subject
to this Agreement shall be forfeited and (ii) the Recipient shall not have any
right to continue to vest upon Retirement in any future awards granted under the
Plan once the Recipient provides the notice of Retirement as set forth in
section 5(a) above.
6.    Prohibited Activity. In consideration for this Grant and except as
permitted under section 5(b) above, the Recipient agrees not to engage in any
“Prohibited Activity” while employed by the Company or within three years after
the date of the Recipient’s termination of employment.  A “Prohibited Activity”
will be deemed to have occurred, as determined by the Committee in its sole and
absolute discretion, if the Recipient (i) divulges any non-public, confidential
or proprietary information of the Company, but excluding information that (a)
becomes generally available to the public other than as a result of the
Recipient’s public use, disclosure, or fault, or (b) becomes available to the
Recipient on a non-confidential basis after the Recipient’s employment
termination date from a source other than the Company prior to the public use or
disclosure by the Recipient, provided that such source is not bound by a
confidentiality agreement or otherwise prohibited from transmitting the
information by contractual, legal or fiduciary obligation; (ii) directly or
indirectly, consults with or becomes affiliated with, participate or engage in,
or becomes employed by any business that is competitive with the Company,
wherever from time to time conducted throughout the world, including situations
where the Recipient solicits or participates in or assists in any way in the
solicitation or recruitment, directly or indirectly, of any employees of the
Company; or (iii) engages in publishing any oral or written statements about the
Company, and/or any of its directors, officers, or employees that are
disparaging, slanderous, libelous, or defamatory; or that disclose


9

--------------------------------------------------------------------------------





private or confidential information about their business affairs; or that
constitute an intrusion into their seclusion or private lives; or that give rise
to unreasonable publicity about their private lives; or that place them in a
false light before the public; or that constitute a misappropriation of their
name or likeness.


7.    Payment and Tax Withholding. Upon receipt of any entitlement to cash under
this Agreement and, if applicable, upon the Recipient’s attainment of
eligibility to terminate employment by reason of Retirement pursuant to section
3(b), the Recipient shall make appropriate arrangements with the Company to
provide for the amount of minimum tax and social security withholding, if any,
required by law, including without limitation Sections 3102 and 3402 or any
successor section(s) of the Internal Revenue Code and applicable state and local
income and other tax laws. The payment of a Payout Amount shall be based on the
Fair Market Value of the shares of Stock on the applicable date of vesting to
which such tax withholding relates. Where appropriate, cash shall be withheld by
the Company to satisfy applicable tax withholding requirements rather than paid
directly to the Recipient.
8.    Non-Transferability of Grant. A Grant shall not be transferable otherwise
than by testamentary will or the laws of descent and distribution, or in
accordance with a valid beneficiary designation on a form approved by the
Committee, subject to the conditions and exceptions set forth in Section 15.2 of
the Plan.
9.    No Right to Continued Employment. Neither the RSUs or the cash payment
pursuant to a Grant nor any terms contained in this Agreement shall confer upon
the Recipient any express or implied right to be retained in the employment or
service of the Company for any period, nor restrict in any way the right of the
Company, which right is hereby expressly reserved, to terminate the Recipient’s
employment or service at any time for any reason or no reason. The Recipient
acknowledges and agrees that any right to receive RSUs or cash pursuant to a
Grant is earned only by continuing as an employee of the Company at the will of
the Company, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being
hired, being granted the Grant, or acquiring RSUs or cash pursuant to the Grant
hereunder.
10.    The Plan. In consideration for this Grant, the Recipient agrees to comply
with the terms of the Plan and this Agreement. This Agreement is subject to all
the terms, provisions and conditions of the Plan, which are incorporated herein
by reference, and to such regulations as may from time to time be adopted by the
Committee. The Grant is a Cash-Based Award under Section 10 of the Plan and is
subject to the provisions of the Plan governing RSUs. Unless defined herein,
capitalized terms are used herein as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet and the Plan document can be found on Fidelity’s website
(netbenefits.fidelity.com). A paper copy of the Plan and the prospectus shall be
provided to the recipient upon the Recipient’s written request to the Company at
2000 Post Oak Blvd., Suite 100, Houston, Texas 77056-4400, Attention: Corporate
Secretary.


10

--------------------------------------------------------------------------------





11.    Compliance with Laws and Regulations.
(a)    The Grant and any obligation of the Company to deliver RSUs and cash
hereunder shall be subject in all respects to (i) all applicable laws, rules and
regulations and (ii) any registration, qualification, approvals or other
requirements imposed by any government or regulatory agency or body which the
Committee shall, in its discretion, determine to be necessary or applicable.
(b)    This Grant is intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and the rules and regulations issued
thereunder and shall be administered accordingly. Notwithstanding anything in
this Agreement to the contrary, if the RSUs constitute “deferred compensation”
under Section 409A of the Code and any RSUs become payable pursuant to the
Recipient’s termination of employment, settlement of the RSUs shall be delayed
for a period of six months after the Recipient’s termination of employment if
the Recipient is a “specified employee” as defined under Code Section
409A(a)(2)(B)(i) and if required pursuant to Section 409A of the Code. If
settlement of the RSU is delayed, the RSUs shall be settled on the first day of
the first calendar month following the end of the six-month delay period. If the
Recipient dies during the six-month delay, the RSUs shall be settled and paid to
the Recipient’s designated beneficiary, legal representatives, heirs or
legatees, as applicable, as soon as practicable after the date of death.
Notwithstanding any provisions to the contrary herein, payments made with
respect to this Grant may only be made in a manner and upon an event permitted
by Section 409A of the Code, and all payments to be made upon a termination of
employment hereunder may only be made upon a “separation from service”, as such
term is defined in Section 11.1 of the Plan. Recipient shall not have any right
to determine a date of payment of any amount under this Agreement. This
Agreement may be amended without the consent of the Recipient in any respect
deemed by the Board or the Committee to be necessary in order to preserve
compliance with Section 409A of the Code. If the Grant and this Agreement is
subject to Section 409A of the Code and the rules and regulations issued
thereunder, then the vesting date shall be the “designated payment date” or
“specified date” under Treasury Regulation 1.409A-3(d).
12.    Notices. Unless otherwise provided in this Agreement, all notices by the
Recipient or the Recipient’s assignees shall be addressed to the Administrative
Agent, Fidelity, through the Recipient’s account at netbenefits.fidelity.com, or
such other address as the Company may from time to time specify. All notices to
the Recipient shall be addressed to the Recipient at the Recipient’s address in
the Company’s records.
13.    Other Plans. The Recipient acknowledges that any income derived from the
Grant shall not affect the Recipient’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the Company or
any Affiliate.
14.    Terms of Employment. The Plan is a discretionary plan. The Recipient
hereby acknowledges that neither the Plan nor this Agreement forms part of his
terms of employment and nothing in the Plan may be construed as imposing on the
Company or any Affiliate a contractual obligation to offer participation in the
Plan to any employee of the Company or any Affiliate. The Company or any
Affiliate is under no obligation to make further Grants to any Recipient under
the Plan. The Recipient hereby acknowledges that if he ceases to be an employee
of the Company or


11

--------------------------------------------------------------------------------





any Affiliate for any reason or no reason, he shall not be entitled by way of
compensation for loss of office or otherwise howsoever to any sum.
15.    Data Protection. By accepting this Agreement (whether by electronic means
or otherwise), the Recipient hereby consents to the holding and processing of
personal data provided by him to the Company for all purposes necessary for the
operation of the Plan. These include, but are not limited to:
(a)    administering and maintaining Recipient records;
(b)    providing information to any registrars, brokers or third party
administrators of the Plan; and
(c)    providing information to future purchasers of the Company or the business
in which the Recipient works.


16.    Severability. If any provision of this Agreement is held invalid or
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect, and if any provision is held invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances, to the fullest extent permitted by law.
*****


12

--------------------------------------------------------------------------------







Exhibit “A”






retirementmatrix.jpg [retirementmatrix.jpg]


13